                 UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON


UNITED STATES OF AMERICA


     v.                               CRIMINAL NO. 2:20-cr-00054


NEDELTCHO VLADIMIROV


                   PRELIMINARY ORDER OF FORFEITURE

     WHEREAS, on the 19th day of July 2021, came the United States,

by Assistant United States Attorneys Andrew J. Tessman and Erik S.

Goes, and also came the Defendant, NEDELTCHO VLADIMIROV, in person

and by his counsel, Timothy J. LaFon, for a jury trial in the above-

styled matter.    The trial concluded on the 21st day of July 2021,

on which date the jury returned a verdict of guilty that has been

Ordered filed.




                                  1
      As such, defendant has been adjudged guilty of the charges

contained in Counts One, Two, Three and Four of the Superseding

Indictment.      He now stands convicted of Money Laundering Conspiracy

in violation of 18 U.S.C. § 1956(h) as contained in Count One, and

of Money Laundering Conspiracy in violation of 18 U.S.C. § 1957(a)

as   contained     in   Counts    Two,   Three   and     Four.   The   Superseding

Indictment also included a forfeiture allegation seeking forfeiture

to the United States pursuant to 18 U.S.C. §§ 981 and 982, 28 U.S.C.

§ 2461, and Rule 32.2 of the Federal Rules of Criminal Procedure,

any property, real or personal, which constitutes or is derived

from proceeds traceable to the offenses or is involved in money

laundering    is    subject      to   forfeiture.   As    such,   the   following

property is subject to forfeiture on one or more grounds stated

above:

      a. Approximately, $60,000.00 seized from defendant NEDELTCHO

         VLADIMIROV ending in 4623 at City National Bank;

      b. Approximately, $9,020.24 seized from defendant NEDELTCHO

         VLADIMIROV ending in 8889 at City National Bank;

      c. Approximately, $1,831.75 seized from defendant NEDELTCHO

         VLADIMIROV ending in 8197 at JP Morgan Chase Bank;and

      d. A forfeiture money judgment of at least $500,000.



                                          2
     WHEREAS, by virtue of this conviction, the United States is

now entitled to the possession of the proceeds pursuant to 18

U.S.C. §§ 981 and 982, 28 U.S.C. § 2461, and Rule 32.2 of the

Federal Rules of Criminal Procedure.

     ACCORDINGLY, based on the foregoing, the Court hereby

ORDERS that any and all interest of the defendant NEDELTCHO

VLADIMIROV, listed above, be and the same hereby is FORFEITED to

the United States.

     Pursuant to 21 U.S.C. § 853, the United States shall publish

notice of this Order; notice of its intent to dispose of the

property in such manner as the Attorney General may direct; and

notice that any person, other than the defendant, having or claiming

a legal interest in the property listed above must file a petition

with the Court within thirty days of the final publication of notice

or of receipt of actual notice, whichever is earlier.   This notice

shall state that the petition shall be for a hearing to adjudicate

the validity of the petitioner’s alleged interest in the property,

shall be signed by the petitioner under penalty of perjury, and

shall set forth the nature and extent of the petitioner’s right,

title or interest in the forfeited property and any additional

facts supporting the petitioner’s claim and the relief sought. The

United States may also, to the extent practicable, provide direct

                                 3
written notice of any person known to have alleged an interest in

property that is the subject of this Order of Forfeiture, as a

substitute for published notice as to those persons so notified.

     As to the following the Court’s disposition of all timely

petitions, a final order of forfeiture shall be entered. If no

third-party files a timely petition, this order shall become the

final order of forfeiture, as provided by Fed. R. Crim. P.

32.2(c)(2), and the United States shall have clear title to the

property and shall dispose of the property according to law.

     a. Approximately, $60,000.00 seized from defendant NEDELTCHO

        VLADIMIROV ending in 4623 at City National Bank;

     b. Approximately, $9,020.24 seized from defendant NEDELTCHO

        VLADIMIROV ending in 8889 at City National Bank;

     c. Approximately, $1,831.75 seized from defendant NEDELTCHO

        VLADIMIROV ending in 8197 at JP Morgan Chase Bank; and

     d. A forfeiture money judgment of at least $500,000.




                                4
     The Clerk is directed to send certified copies of this Order

to counsel of record, and to Special Agent Devon Selbee, United

States Secret Service, 300 Summer Street, Suite 910, Charleston,

West Virginia 25301.

     IT IS SO ORDERED this 19th day of August, 2021.


                              ENTER:


                              _________________________________
                              IRENE C. BERGER
                              United States District Judge


ORDER PREPARED BY:


/s/Kathleen E. Robeson
Kathleen E. Robeson
Assistant United States Attorney
VA State Bar No. 89526
300 Virginia Street, East, Suite 4000
Charleston, WV 25301
Telephone: 304-345-2200
Fax: 304-347-5104
E-mail: Kathleen.robeson@usdoj.gov




                                5
